      Dated: 10/19/2020




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE MIDDLE DISTRICT OF TENNESSEE


IN RE:                                               )      CHAPTER:         13
                                                     )      CASE NO.:        16-08478
DENISE COOK                                          )      JUDGE:           HARRISON
SSN: XXX-XX-0959                                     )
321 JENNY MURFF DRIVE                                )
ANTIOCH, TN 37013                                    )
                                                     )
         Debtor.                                     )

                 ORDER GRANTING DEBTOR’S MOTION
 TO MODIFY PLAN, REQUIRE LIENHOLDER TO RELEASE LIEN ON TITLE, AND
                           INCUR CREDIT


         THIS MATTER IS BEFORE THE COURT upon the Debtor’s Motion to Modify Plan,

Require Lienholder to Release Lien on Title, and Incur Credit, with notice of proposed action

having been given to all necessary parties pursuant to Local Rule 9013-1. It appearing that no

objection had been filed in writing within twenty-one (21) days of the filing of the proposed action,

the Motion is GRANTED and the Plan shall be modified as follows:

         1.        The lien-holder on the 2011 Dodge Avenger, Insolve Auto Funding, shall be

required to release its lien on the title and remit same to the Debtor immediately upon receipt of

the final payment to their secured claim (ECF Claim #5).

         2.        The Debtor’s plan payment shall be reduced from $832.00 bi-weekly to $730.00 bi-

weekly. The plan length shall remain 60 months from confirmation and the dividend to general

unsecured creditors shall remain 100%.




Case 3:16-bk-08478          Doc 63   Filed 10/20/20 Entered 10/20/20 09:37:23            Desc Main
                                     Document     Page 1 of 2
       3.      Debtor shall be authorized pursuant to 11 U.S.C. section 1305(c) to incur credit to

finance a replacement vehicle with direct monthly payments of no more than $350.00 and a

principal balance of no more than $15,000.00.

       4.      Debtor attended the Trustee’s Money Management on March 28, 2017.



       IT IS SO ORDERED.

                                                THIS ORDER WAS SIGNED AND ENTERED
                                                ELECTRONICALLY AS INDICATED AT THE TOP OF
                                                THE FIRST PAGE.



APPROVED FOR ENTRY:


/s/ Mary Beth Ausbrooks
Mary Beth Ausbrooks
ROTHSCHILD & AUSBROOKS, PLLC.
Attorney for Debtor(s)
1222 16th Avenue South, Suite 12
Nashville, TN 37212
(615) 242-3996 (telephone)
(615) 242-2003 (facsimile)
notice@rothschildbklaw.com

CMK




                                                                     This Order has been electronically
                                                                     signed. The Judge's signature and
                                                                     Court's seal appear at the top of the
                                                                     first page.
                                                                     United States Bankruptcy Court.

Case 3:16-bk-08478      Doc 63    Filed 10/20/20 Entered 10/20/20 09:37:23                  Desc Main
                                  Document     Page 2 of 2
